Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to election/restriction reply field on 06/27/2022. Claims 1-4 are pending and being considered. Claims 1, 3 and 4 are independent. Claims 1-4 are objected. 

Election/Restrictions
Applicant’s election without traverse of claims of Invention I, claims 1-4, in the reply filed on 06/27/2022 is acknowledged. 
Claims 5-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II, III and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Priority
1.	This application claims priority under 35 U.S.C. § 119 from Korean Patent Application No. 10- 2019-0149105 filed on November 19, 2019.
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on November 19, 2019. It is noted, however, that applicant has not filed a certified copy of the Patent Application No. 10- 2019-0149105 as required by 37 CFR 1.55.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 04/10/2020 was filed on or after the mailing date of the application no.16/845,601 filed on 04/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 04/10/2020 is attached to the instant office action.

Specification
The 35 U.S.C. 112(a) or pre-AJA 35 U.S.C. 112, requires the specification to be
written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AJA 35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are: The equations within the specification are difficult to read which makes it difficult to understand what the applicant is trying to explain. The variables used in said equations are blurred and some of them are not defined within the plain text. 

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
In the claims 1-4, equations within the claims are difficult to read and makes it difficult to understand what the applicant is trying to explain. The variables used in said equations are blurred and some of the variables (such as, “T”, “v”, “m”, “ξ”, etc.) are not defined within the plain text. Therefore, a clear and concise copy of the claims is required.
  In claim 1 (line 3), the claim recites “acquiring an affine map 
    PNG
    media_image1.png
    24
    14
    media_image1.png
    Greyscale
”, which should read as “acquiring an affine map (
    PNG
    media_image1.png
    24
    14
    media_image1.png
    Greyscale
)”.
In claim 1 (line 10), the claim recites “a finite field Fq”, which should read as “a finite field (Fq)”.
In claim 4, the claim recites “electronic signature σ”, which should read as “electronic signature (σ)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-2 are determined to be directed to an abstract idea.
Claims 1-2 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), effective January 7, 2019, independent claim 1 is directed to an abstract idea without being significantly more nor being integrated into a practical application. The claims are directed towards security assessment.
	For instance, the independent claim 1 recites the steps of “a method of generating a public key and a secret key using a key generator comprising: acquiring an affine map 
    PNG
    media_image1.png
    24
    14
    media_image1.png
    Greyscale
 and a map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,); and generating a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) using the affine map and the map, wherein the map             
                (
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
                )
            
         is expressed as a system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials, the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, 
    PNG
    media_image3.png
    86
    333
    media_image3.png
    Greyscale
, wherein,             
                T
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                ,
                 
                 
                 
                :
                
                    
                         
                        T
                    
                    
                        -
                        1
                    
                
                ,
                 
            
        Mv is a structured matrix or a submatrix of a structured matrix, m = o, V = {1, … , v}, O = {v+1, …, v + o}, |V| = v, |O| = o, V is an index set for defining Vinegar variables, and O is an index set for defining Oil variables.”, as drafted, falls under mathematical grouping of abstract ideas, that is a process of solving mathematical formulas or equations by utilizing some additional physical steps, such as, a human using pen and paper to solve the mathematical equations/formulas. Therefore, the claim limitations, as drafted, is a process that, under its broadest reasonable interpretation, can be performed by a human using pen and paper but for the recitations of generic computer components. That is, other than “a key generator” nothing in the claim precludes the steps from practically being performed by a human using pen and paper. If a claim limitation, under its broadest reasonable interpretation, falls under mathematical concepts, that is a process of solving mathematical formulas or equations by utilizing some additional physical steps, such as, a human using pen and paper to solve the mathematical equations/formulas but for the recitation of the generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites additional elements, e.g., a key generator. These element(s) in the claim are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a computer to perform “a method of generating a public key and a secret key using a key generator comprising: acquiring an affine map and a map; and generating a public key and a secret key using the affine map and the map, wherein the map is expressed as a system of o multivariate quadratic polynomials, the system of o multivariate quadratic polynomials is expressed as a structured matrix or a product of a submatrix of a structured matrix and a vector when v linear equations and v variables defined on a finite field are given.” steps amounts to no more than mere instructions to apply the exception using a generic computer component, see spec. page 3, which may include component e.g., a key generator. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Further, the recited elements within dependent claim 2 taken individually do not amount to “significantly more” than just the abstract idea as previously identified above. Therefore, the claims do not amount to significantly more than the previously defined abstract idea. Some of the evidences of “significantly more” are a) improvement to another technology or field; b) applying judicial exception with or by a “particular machine’; c) transforming particular article/data into different state or thing; d) adding unconventional or non-routine steps, producing useful application; and e) other meaningful limitations beyond generic link to particular technological environment.
As a result, the claims 1-2 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter as the claims do not contain any element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. See Alice, 134 S. Ct. at 2360. Under Alice, that is not sufficient "to transform an abstract idea into a patent-eligible invention."

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as they do not fall under any of the statutory classes of inventions.  
Regarding independent claim 3, the claim is directed towards “a computer program which is stored in a storage medium…” which is not limited to falling under the statutory classes of invention set forth. The Examiner notes that the applicant’s specification (Pages 17-18) only disclose “a computer program which is stored in a storage medium”, and does not particularly define “storage medium” as excluding signals, e.g., a non-transitory storage medium. Based on current USPTO Policy, when the storage medium is not specifically defined as excluding signals e.g., a non-transitory storage medium in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the storage medium may embody signals, e.g. transitory medium.  
Examiner respectfully suggests that the claim to be further amended to make the claim statutory subject matter under 35 U.S.C. 101. The examiner further suggests to rewrite claim 3 in its independent form by including/incorporating all the limitations from claim 1 as the claim is directed towards a computer program which is stored in a storage medium to perform the method of generating a public key and a secret key of claim 1.  

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An electronic signer comprising …..“key generator configured to perform…”, “a signature generator configured to generate…” and “a signature verifier configured to verify…” in claim 4.
In the claim 4, the limitations “key generator configured to perform…”, “a signature generator configured to generate…” and “a signature verifier configured to verify…” gives their broadest reasonable interpretation of the claim elements with a limited description on Page 18 (2nd-3rd paragraph) of the specification. Therefore, the limitations “key generator configured to perform…”, “a signature generator configured to generate…” and “a signature verifier configured to verify…”  as recited in the claim 4 invokes 35 U.S.C. 112 (f) or sixth paragraph. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the claim 4, the limitation(s) “An electronic signer comprising…. key generator configured to perform…”, “a signature generator configured to generate…” and “a signature verifier configured to verify…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, e.g., on Page 18 (2nd-3rd paragraph) of the specification, it describes an electronic signer 100 that includes a key generator 110, a signature generator 120, and a signature verifier 130. In the present specification, the electronic signer 100 (or 200) may be implemented as a hardware component or a software component. When the electronic signer 100 (or 200) is implemented as a hardware component, each of the components 110, 120, and 130 is implemented as a hardware component, and, when the electronic signer 100 (or 200) is implemented as a software component, each of the components 110, 120, and 130 is implemented as a software component, and does not clearly describe/disclose an association/link between the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The examiner further suggests to rewrite claim 4 in its independent form by including/incorporating all the limitations from claim 1 as the claim is directed towards an electronic signer comprising the key generator configured to perform the method of generating a public key and a secret key of claim 1.  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claims 1-4, the claims recite variables (“T”, “v”, “m”, “ξ”) used in equations, which are not defined within the plain text. There is insufficient antecedent basis for the recited variables (“T”, “v”, “m”, “ξ”) used in said equations, since it is unclear what the recited variables (“T”, “v”, “m”, “ξ”) used in said equations refers to. Therefore, clarification is required.
In claim 1, the claim recites limitation “generating a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) using the affine map and the map” in lines 4-5 of the claim. The limitation is indefinite because it is unclear whether “a public key and a secret key” being generated in line 1 of the claim are same as “a public key and a secret key” being generated in lines 4-5 of the claim. Clarification is required.
In claim 1, the claim also recites “Mv is a structured matrix or a submatrix of a structured matrix” in lines 12-13 of the claim. The limitation is indefinite because it only recites “Mv” as a structured matrix or a submatrix of a structured matrix, and does not define the term “structured matrix or a submatrix of a structured matrix”, and ‘how’ it can be implemented within the system of o multivariate quadratic polynomials.
In claim 2, the claim recites “Mv  herein is a circulant matrix or a submatrix of a circulant matrix”. The limitation is indefinite because it only recites “Mv” as a circulant matrix or a submatrix of a circulant matrix, and does not define the term “circulant matrix or a submatrix of a circulant matrix”, and ‘how’ it can be implemented within the system of o multivariate quadratic polynomials.
In claim 4, the claim recites limitation "P (σ) = H (M)".  There is insufficient antecedent basis for this limitation in the claim. The P is present as a public key, but there is no information on how it work to incorporate a signature σ to create a value that would be P (σ). For the purpose of examination, "P (σ) = H (M)" is interpreted as a signature that matches with a public key and a hash function that has value for a message.
In claim 4, the claim also recites to “calculate a solution (S = (            
                
                    
                        s
                    
                    
                        1
                         
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
            
        )) of F(X) =             
                ξ
            
         using             
                
                    
                        F
                    
                    
                        -
                        1
                    
                
            
         (            
                ξ
            
        ) = S, when             
                ξ
                =
                
                    
                        
                            
                                ξ
                            
                            
                                1
                            
                        
                        ,
                        …
                        ,
                        
                            
                                ξ
                            
                            
                                m
                            
                        
                    
                
            
         is given and calculate  
    PNG
    media_image4.png
    22
    12
    media_image4.png
    Greyscale
(S) = σ”. There is insufficient antecedent basis for this limitation in the claim. The claim does not define or explain said equations “F(X) =             
                ξ
            
        ”,             
                "
                
                    
                        F
                    
                    
                        -
                        1
                    
                
            
         (            
                ξ
            
        ) = S”, and “            
                ξ
                =
                
                    
                        
                            
                                ξ
                            
                            
                                1
                            
                        
                        ,
                        …
                        ,
                        
                            
                                ξ
                            
                            
                                m
                            
                        
                    
                
            
        ” being used to calculate the solution (S = (            
                
                    
                        s
                    
                    
                        1
                         
                    
                
                ,
                …
                ,
                
                    
                        s
                    
                    
                        n
                    
                
            
        )). Further, the claim does not define how equation 
    PNG
    media_image4.png
    22
    12
    media_image4.png
    Greyscale
(S) = σ is being calculated, and how it incorporates a solution S to an affine map 
    PNG
    media_image4.png
    22
    12
    media_image4.png
    Greyscale
 to create a value that would be 
    PNG
    media_image4.png
    22
    12
    media_image4.png
    Greyscale
 (S) to match with signature σ. Therefore, the limitations as recited in the claim are indefinite and unclear.
In claim 4, the claim further recites “H : {0, 1}* [Wingdings font/0xE0]             
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        , and H(M) =             
                ξ
                =
                
                    
                        
                            
                                ξ
                            
                            
                                1
                            
                        
                        ,
                        …
                        ,
                        
                            
                                ξ
                            
                            
                                m
                            
                        
                    
                
            
         ∈              
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
                "
            
        . There is insufficient antecedent basis for this limitation because said equations “H : {0, 1}* [Wingdings font/0xE0]             
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ” and H(M) =             
                ξ
                =
                
                    
                        
                            
                                ξ
                            
                            
                                1
                            
                        
                        ,
                        …
                        ,
                        
                            
                                ξ
                            
                            
                                m
                            
                        
                    
                
            
         ∈              
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
                "
            
         are not defined/explained. Therefore, the limitations as recited in the claim are unclear.

Allowable Subject Matter
Claims 1-4 would be allowable over cited references/prior arts of record and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112 set forth in this Office action. 

Regarding claim 1,
a. 	Shim Kyung Ah (KR 10-1768641 B1), hereinafter (Shim), teaches a method of generating a public key and a secret key using a key generator comprising (Shim, Page 4 (2nd paragraph), discloses a key generation unit (200A) that may perform the key generation steps to generate a public key, and as disclosed in Abstract, wherein a private key (i.e., a secret key) is composed of (S^(-1), F, T^(-1))): acquiring an affine map 
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and a map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,) (Shim, Page 3 (Key Generation Step), discloses to obtain two affine maps (first affine map S and second affine map T) and a central map (F)); and generating a public key             
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        Shim, Page 3 (Key Generation Step), discloses to calculate a public key based on the obtained maps, For example, and as disclosed on Page 4 (2nd paragraph), the key generation unit (200A) comprises a first affine map (S), a second affine map (T), and a third map (i.e., Central Map; F) to generate a public key (P = (P .sup.(1) .sup., ..., P (m)) = ) A can be produced, may first calculate the inverse map (T .sup.-1) the inverse map (S.sup.-1) and a second affine map (T) of the affine map (S), and as disclosed in Abstract, wherein a private key (i.e., a secret key) is composed of (            
                
                    
                         
                        S
                    
                    
                        -
                        1
                    
                
                ∘
                 
                F
                 
                ∘
                
                    
                         
                        T
                    
                    
                        -
                        1
                    
                
            
        )), wherein the map             
                (
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
                )
            
         is expressed as a system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials, the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed             
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given (Shim, Page 2 (1st-11th paragraph), discloses a system of m number of multivariate quadratic equations (i.e., linear polynomials) having the n number of variables each defined on a finite field Fq. Wherein, the system is called a central Map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ) of multivariate quadratic polynomials),

    PNG
    media_image5.png
    74
    324
    media_image5.png
    Greyscale
,
 wherein,             
                T
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                 
                (
                S
                h
                i
                m
                ,
                 
                 
                C
                l
                a
                i
                m
                 
                1
                ,
                 
                d
                i
                s
                c
                l
                s
                o
                e
                s
                 
                T
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                )
            
        , 

    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
:            
                
                    
                         
                        T
                    
                    
                        -
                        1
                    
                
                 
                ,
                (
                S
                h
                i
                m
                ,
                 
                C
                l
                a
                i
                m
                 
                7
                 
                a
                n
                d
                 
                15
                ,
                 
                d
                i
                s
                c
                l
                s
                o
                e
                s
                 
                :
                
                    
                         
                        T
                    
                    
                        -
                        1
                    
                
                )
                ,
            
         
m = o (Shim, Page 2 (19th paragraph), discloses m = o.sub.1 + o.sub.2),
V = {1, … , v} (Shim, Page 2 (14th paragraph), discloses V.sub.1={1, …, v},), 
O = {v+1, …, v + o} (Shim, Page 2 (16th paragraph), discloses O.sub.1={v + 1, …, v + o}),
|V| = v, |O| = o, V is an index set for defining Vinegar variables, and O is an index set for defining Oil variables (Shim, Page 2 (18th paragraph), discloses an index set |V| = v for defining the vinegar variables and an index set |O| = o for defining oil variables).
As disclosed above, the cited prior art Shim teaches to generate a public key             
                (
                P
                =
                S
                 
                ∘
                F
                 
                ∘
                T
                )
            
         and a private key             
                (
                
                    
                         
                        S
                    
                    
                        -
                        1
                    
                
                ∘
                 
                F
                 
                ∘
                
                    
                         
                        T
                    
                    
                        -
                        1
                    
                
                )
            
         by using two affine maps (first affine map S and second affine map T) and a central map (F), but fails to generate a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) by using the affine map
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and the map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,) as recited in claim 1. Further, the cited prior art Shim teaches “wherein the map             
                (
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
                )
            
         is expressed as a system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials, the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given”, but Shim also fails to explicitly disclose the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below 
    PNG
    media_image6.png
    83
    326
    media_image6.png
    Greyscale
 when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, wherein Mv is a structured matrix or a submatrix of a structured matrix.

b.	SAKUMOTO KOICHI et al. (EP 2752835 A1), hereinafter (Sakumoto), discloses a model of a digital signature scheme that is made up of three algorithms: a key generation algorithm Gen, a signature generation algorithm Sig, and a signature verifying algorithm Ver. The key generation algorithm Gen is used by the signer (See Fig. 2 and PDF Page 7-8). 
The key generation algorithm Gen is an algorithm that generates a paired signature key sk and verification key pk unique to the signer. The verification key pk generated by the key generation algorithm Gen is made public. Meanwhile, the signer keeps the signature key sk generated by the key generation algorithm Gen a secret. The signature key sk is then used to generate digital signature q to attach to a message M. For example, the key generation algorithm Gen accepts a security parameter 1.sup.p (where p is an integer equal to or greater than 0) as input, and outputs a signature key sk and a verification key pk. In this case, the key generation algorithm Gen may be expressed formally as in the formula skpk←Gen1λ.  
	The signature generation algorithm Sig is an algorithm that generates a digital signature q to be attached to a message M. The signature generation algorithm Sig is an algorithm that accepts a signature key sk and a message M as input, and outputs a digital signature q. The signature generation algorithm Sig may be expressed formally as in the formula σ←SigskM.
The signature verifying algorithm Ver is used by the verifier. The signature verifying algorithm Ver is an algorithm that verifies whether or not the digital signature q is a valid digital signature for the message M. The signature verifying algorithm Ver is an algorithm that accepts a signer's verification key pk, a message M, and a digital signature q as input, and outputs 0 or 1 (1 bit). The signature verifying algorithm Ver may be expressed formally as in the formula 0/1←VerpkMσ. 
As disclosed above, the cited prior art Sakumoto teaches to generate signature key sk (i.e., secret key) and verification key pk (i.e., public key) based on a security parameter 1.sup.p (where p is an integer equal to or greater than 0) as input, but fails to generate a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) by using the affine map
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and the map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,), and also fails to remedy the deficiencies of Shim (as disclosed above), such as the cited prior arts Shim and Sakumoto both fails to explicitly disclose the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below 
    PNG
    media_image6.png
    83
    326
    media_image6.png
    Greyscale
 when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, wherein Mv is a structured matrix or a submatrix of a structured matrix.

c.	Sella et al. (US 2013/0177151 A1), hereinafter (Sella), discloses a cryptographic method, which includes selecting a first multivariate polynomial mapping, which includes first multivariate polynomial equations over first variables in a finite field. A second multivariate polynomial mapping is defined, including at least some of the first multivariate polynomial equations and further including second multivariate polynomial equations over the first variables together with second variables in the finite field. A public key is generated based on the second multivariate polynomial mapping. A processor digitally signs a message with a digital signature that is verifiable using the generated public key. In a typical embodiment, the method includes conveying the message with the digital signature to a recipient for authentication using the public key, and the first and second multivariate polynomial (quadratic) mappings (See Para. [0006-0008]).
	As disclosed above, the cited prior art Sella teaches to generate a public key by using the second multivariate polynomial mapping as input, but fails to generate a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) by using the affine map
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and the map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,), and also fails to remedy the deficiencies of Shim (as disclosed above), such as the cited prior arts Shim and Sella both fails to explicitly disclose the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below 
    PNG
    media_image6.png
    83
    326
    media_image6.png
    Greyscale
 when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, wherein Mv is a structured matrix or a submatrix of a structured matrix.

d.	Wang et al. (US 2018/0006803 A1), hereinafter (Wang), discloses a signature authentication method based on polynomial equations of a plurality of variables in a finite field. Such as, by taking a finite field F, positive integers n and m, a n-th extended field of F as F.sup.n, a m-th extended field of F as F.sup.m. Taking a set of multivariable quadratic polynomia quadratic polynomial equations q.sub.1(x.sub.1, . . . , x.sub.n), . . . , q.sub.n(x.sub.1, . . . , x.sub.n) from F.sup.n to F.sup.m which is recorded as Q, and then Q represents a center mapping of multivariate public key cryptographic system, where an input variable is n and an output variable is m. Using Q.sup.−1 for the inverse polynomial of polynomial Q, where Q.sup.−1 is held by a legitimate user. Taking another reversible affine transformation S and T on F.sup.n and F.sup.m as a secret key and their inverse polynomials are denoted as S.sup.−1 and T.sup.−1 respectively. Then randomly selecting a set of n number n-quaternary multivariate polynomial equations (g.sub.1(x.sub.1, . . . , x.sub.n), . . . , g.sub.n(x.sub.1, . . . , x.sub.n)) on F.sup.n, where its polynomial vector is denoted as G, i.e. G(x.sub.1, . . . , x.sub.n)=(g.sub.1(x.sub.1, . . . , x.sub.n), . . . , g.sub.n(x.sub.1, . . . , x.sub.n)), and two unidirectional irreversible polynomial equations set H and {tilde over (H)}. A user secret key consists of three parts, S, T and G. The H and {tilde over (H)} are secret selection of a credible third party that are only used for generating the public key. And the inverse polynomial of G is expressed as G.sup.−1. The corresponding public key consists of five polynomials, which are: P=T∘Q∘S, H∘G.sup.−1∘S, H∘S, {tilde over (H)}∘Q∘G.sup.−1∘S, {tilde over (H)}∘T.sup.−1 respectively. The operator ∘ represents a synthesis of operation, processing substituting calculation from left to right in order, for example P(x)=T∘Q∘S(x)=T(Q(S(x))); See Abstract and Para. [0012].
	As disclosed above, the cited prior art Wang teaches to generate a public key by using five polynomials, which are (P=T∘Q∘S, H∘G.sup.−1∘S, H∘S, {tilde over (H)}∘Q∘G.sup.−1∘S, {tilde over (H)}∘T.sup.−1) and secret key by using the three (S, T and G) multiple multivariate polynomial mappings as input, but fails to generate a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) by using the affine map
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and the map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,), and also fails to remedy the deficiencies of Shim (as disclosed above), such as the cited prior arts Shim and Wang both fails to explicitly disclose the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below 
    PNG
    media_image6.png
    83
    326
    media_image6.png
    Greyscale
 when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, wherein Mv is a structured matrix or a submatrix of a structured matrix.

e.	Joshua Wilde (Linear Algebra: Linear Systems and Matrices – Quadratic Forms and Definiteness - Eigenvalues and Markov Chains; August 13, 2013), hereinafter (Joshua), discloses a system of m linear equations in n variables has the form 

    PNG
    media_image7.png
    119
    283
    media_image7.png
    Greyscale
 
Wherein the system can be written in matrix form as shown below: 

    PNG
    media_image8.png
    131
    394
    media_image8.png
    Greyscale

In short, we can write this system as b = Ax where A is an m _ n matrix, b is an m _ 1 vector and x is an n _ 1 vector. A system of linear equations , also referred to as linear map, can therefore be identified with a matrix, and any matrix can be identified with ("turned into") a linear system.
As disclosed above, the cited NPL Joshua teaches a system of m linear equations in n variables in matrix form 
    PNG
    media_image8.png
    131
    394
    media_image8.png
    Greyscale
, but fails to remedy the deficiencies of Shim (as disclosed above), such as the cited prior arts Shim and Joshua both fails to explicitly disclose the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below 
    PNG
    media_image6.png
    83
    326
    media_image6.png
    Greyscale
 when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, wherein Mv is a structured matrix or a submatrix of a structured matrix. The cited NPL Joshua also fails to teach the limitation generating a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) using the affine map 
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and the map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,) as recited in the claim.

f.	See other cited prior arts.

Therefore, the above prior arts including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in the independent claims 1, 3 and 4. For this reason, the claim limitations “generating a public key (            
                P
                =
                F
                 
                ∘
                T
            
        ) and a secret key (            
                F
                 
                ∘
                 
            
        ) using the affine map 
    PNG
    media_image2.png
    20
    18
    media_image2.png
    Greyscale
 and the map (            
                F
                :
                 
                
                    
                        F
                    
                    
                        q
                    
                    
                        n
                    
                
                →
                
                    
                        F
                    
                    
                        q
                    
                    
                        m
                    
                
            
        ,)” and “the system (            
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        1
                        )
                    
                
                ,
                 
                …
                ,
                
                    
                        F
                    
                    
                        v
                    
                    
                        (
                        0
                        )
                    
                
            
        ) of o multivariate quadratic polynomials is expressed as below when v linear polynomials (            
                
                    
                        L
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        L
                    
                    
                        v
                    
                
            
        )  and v variables (            
                
                    
                        x
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        x
                    
                    
                        v
                    
                
            
        )  defined on a finite field Fq are given, 
    PNG
    media_image6.png
    83
    326
    media_image6.png
    Greyscale
, wherein Mv is a structured matrix or a submatrix of a structured matrix”, as recited in the independent claims 1, 3 and 4 taken as whole are allowable over the cited prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496